Case: 19-30775      Document: 00515452657         Page: 1    Date Filed: 06/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-30775                            June 15, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GEORGE EARL WHITE, JR., also known as Swang, also known as George
Earl White,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-171-2


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       George Earl White, Jr., appeals his conviction and sentence for
conspiracy to distribute methamphetamine, heroin, and cocaine. 21 U.S.C.
§§ 841(a)(1), 846. He argues that the evidence linking him to the conspiracy
was insufficient to support the guilty verdict. We review the preserved error
de novo, see United States v. Romans, 823 F.3d 299, 311 (5th Cir. 2016), and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 19-30775       Document: 00515452657      Page: 2     Date Filed: 06/15/2020


                                      No. 19-30775

review the evidence, both direct and circumstantial, as well as all reasonable
inferences from that evidence, in the light most favorable to the verdict, see
United States v. Rose, 587 F.3d 695, 702 (5th Cir. 2009).
       The evidence indicated that White was the only individual connected to
all of the locations from which law enforcement seized mailed drug packages;
that White used two cell phones, in particular, with numbers ending in 1750
and 8454, to arrange the drug deals and delivery with his co-defendants and
others; and that White supplied drugs to at least two dealers in central
Louisiana, sometimes having Derrick Felton provide the drugs when White
was unavailable. See United States v. Alaniz, 726 F.3d 586, 601 (5th Cir. 2013);
United States v. Zamora, 661 F.3d 200, 209 (5th Cir. 2011); United States v.
Garcia, 567 F.3d 721, 732 (5th Cir. 2009). Despite White’s dissatisfaction with
the testimony of dealers to whom he provided narcotics, their credibility and
the weight to assign their testimony were matters for the jury to decide. See
United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012). A reasonable trier
of fact could conclude beyond a reasonable doubt from this evidence that White
and      Felton   agreed     to   violate   the   narcotics     laws   by   distributing
methamphetamine, heroin, and cocaine; that White had knowledge of the
agreement; and that he voluntarily participated in the agreement.                    See
Romans, 823 F.3d at 311; United States v. Bowen, 818 F.3d 179, 186 (5th Cir.
2016).
       White additionally argues that the evidence was insufficient to support
the drug weights attributed to him at sentencing, contending specifically that
the narcotics seized as part of a traffic stop of Felton should not have been
attributed to him.     We review findings of fact such as attributable drug
quantity for clear error. United States v. Betancourt, 422 F.3d 240, 246 (5th
Cir. 2005). “A factual finding is not clearly erroneous as long as it is plausible



                                            2
       Case: 19-30775   Document: 00515452657   Page: 3   Date Filed: 06/15/2020


                                 No. 19-30775

in light of the record as a whole.” Id. (internal quotation marks and citation
omitted). Multiple witnesses connected White to the 8454 number, and texts
to and from that number discussing a drug deal specifically referencing the
weights of the seized drugs render plausible that the methamphetamine,
heroin, and cocaine found in the truck were part of the conspiracy. See id. at
246. White has failed to show that the district court clearly erred in including
the drug amounts from the traffic stop seizure in sentencing him. See id.
        White’s challenge to the two-level increase to his offense level under
U.S.S.G. § 3B1.1(c), which we also review for clear error, is equally unavailing.
See United States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015). The
evidence at trial showed that, while Felton was in San Diego, White was to
provide the addresses for mailing the drugs and instructed Felton to confirm
the quality of the drugs that Felton was purchasing and to stop using a
particular cell phone line to communicate. See id. at 283. Additionally, after
Felton’s arrest, text messages between other parties connected to Felton and
White support the conclusion that the parties viewed White as having
authority and resources unavailable to others. See Betancourt, 422 F.3d at
246.     The uncontroverted evidence in the presentence report additionally
indicated that Felton and White shared authority in the conspiracy, that White
provided methamphetamine and heroin to another dealer who distributed it,
and that Felton deferred to White regarding at least certain purchases. See
Ochoa-Gomez, 777 F.3d at 283. The evidence at trial and in the presentence
report plausibly supported the two-level increase to White’s offense level under
§ 3B1.1(c), and White fails to show that the district court clearly erred in
imposing the enhancement. See id.
        The judgment of the district court is AFFIRMED.




                                       3